Title: From Thomas Jefferson to Thomas Lomax, 19 January 1809
From: Jefferson, Thomas
To: Lomax, Thomas


                  
                     Dear Sir 
                     
                     Washington Jan. 19. 09.
                  
                  On the reciept of your favor of the 10th. I had a consultation with the Secretary at War on the subject of an appointment for mr. E. L. Lomax your son. he informed me that in the new corps of 6000. there was not a single vacancy and that in case of a vacancy, the phalanx of competitors is so solid as to render a chance there much worse than in the old corps. that altho’ there is no opening in this last at present, yet there is always chance of it, and that it will be much easier to give a preference there. he has therefore set his name down for appointment on that list when a vacancy happens.
                  I think Congress, altho’ they have not passed any bill indicative of their intentions, except the new embargo law, have evidently made up their minds to let that continue only till their meeting in May, and then to issue letters of Marque & reprisal against such powers as shall not then have repealed their illegal decrees. some circumstances have taken place which render it very possible that Gr. Britain may revoke her orders of council. this will be known before May.   I thank you for the plant of Acacia you have been so kind as to deliver mrs Bankhead for me. this is the only plant besides the Orange, that I would take the trouble of nursing in a Green house. I rely on the garden & farm for a great portion of the enjoyment I promise myself in retirement. I salute you with undiminished affection & respect. 
                  
                     Th: Jefferson 
                     
                  
               